Citation Nr: 0817130	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-19 034	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for hearing loss.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

Hearing loss is not attributable to the veteran's active 
military service; sensorineural hearing loss was not 
manifested within one year of the veteran's separation from 
active military service.  


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a September 2006 
notice letter, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was also 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim.  Furthermore, the September 2006 notice letter also 
provided the veteran notice with respect to effective dates 
and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the veteran's claim must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  The Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service medical records have been associated with 
the claims file and identified VA treatment records have been 
obtained.  The veteran has also submitted private medical 
evidence in support of his claim and was provided a VA 
examination in December 2006.  In the report of December 2006 
VA examination, the examiner provided a medical nexus opinion 
regarding the relationship between the veteran's claimed 
hearing loss and his period of service.  Otherwise, the 
veteran has not alleged that there are any outstanding 
medical records probative of his claim that need to be 
obtained.  

In this regard, the Board notes that an October 2006 
statement in support of claim (VA Form 21-4138) reflects the 
veteran's report that a doctor at the VA hospital in Omaha, 
Nebraska had indicated that the veteran's hearing loss was 
related to service.  The Board notes that the September 2006 
notice letter, above, apprised the veteran of the need to 
submit medical evidence, to include medical opinions, 
relating his hearing loss to service.  The veteran has not 
otherwise submitted any medical opinion evidence, to include 
any opinion from the identified VA doctor, in support of his 
claim.  Consequently, the Board finds that VA did not have a 
duty to assist that was unmet.  




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran has alleged that he was exposed to acoustic 
trauma for eight months as an artillery soldier in Vietnam.  
The veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) documents the veteran's last 
unit of assignment in service was G Battery of the 29th 
Artillery (SLT or Searchlights).  The veteran has also 
alleged that he has had hearing loss since service.  He has 
not otherwise contended that he was diagnosed with hearing 
loss in service but contends that he was not afforded an 
audiological test during his separation medical examination.  
A review of the veteran's service medical records reflects no 
complaints, diagnoses, or treatment for hearing loss.  In 
particular, Reports of Medical History dated in January 1966 
and September 1968, for purposes of induction and separation 
from service, respectively, are silent for complaints or 
history of ear or hearing problems.  Likewise, January 1966 
and September 1968 Reports of Medical Examination for 
purposes of induction and separation, respectively, reflect 
audiological test findings which did not result in a 
diagnosis of hearing loss; nor were the test findings 
reflective of hearing loss for VA purposes.  

The Board notes that with respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of § 3.385, as noted above) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

A review of the post-service medical evidence reveals 
audiological findings reflective of hearing loss for VA 
purposes.  Such findings were reported many years after the 
veteran's period of service.  In this regard, the Board finds 
persuasive a report of December 2006 VA audiological 
examination.  With respect to that examination report, the 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss.  Furthermore, the examiner opined that given 
the lack of change in hearing sensitivity of the veteran's 
induction audiological test and his separation audiological 
test, it was not likely that the veteran's current hearing 
loss was a result of noise exposure during his military 
service.  In rendering his opinion, the examiner considered 
the veteran's reported history of being exposed to loud noise 
while assigned to an artillery unit in Vietnam and the lack 
of any significant recreational or occupational noise 
exposure.  

The VA examiner's medical opinion in December 2006 is based 
on audiological testing, his examination of the veteran, and 
a review of the claims file.  It is not exactly clear whether 
the examiner, in reviewing the veteran's claims file, 
considered both VA and private medical records associated 
with the file.  The Board notes that these VA and private 
treatment records do not reflect any medical opinion or other 
clinical finding that rebuts the opinion of the VA examiner.  
On the contrary, findings and conclusions reported in these 
records support the VA examiner's opinion.  In this regard, a 
July 2006 VA Audiology Consult Note reflects the examiner's 
conclusion that audiology test results revealed an 
asymmetrical sensorineural hearing loss that was not 
completely consistent with noise exposure.  Likewise, with 
regard to that evidence submitted by the veteran, a January 
2002 treatment note from the veteran's private doctor, M. N. 
C., M. D., reflects that following audiological testing of 
the veteran, Dr. C found that in light of the neurosensory 
component in the low frequencies associated with right ear 
hearing loss, "Ménière's [disease] or something else" 
needed to be considered.  

Therefore, while the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385, the only competent medical opinion on the 
relationship between the veteran's current hearing loss and 
his period of service is to the effect that the veteran's 
hearing loss is not related to service.  There is absent from 
the record competent evidence linking any current hearing 
loss to the veteran's period of service; or with respect to 
sensorineural hearing loss, to the period within one year of 
his separation from service.  No medical professional 
provides findings or opinions to that effect, and the veteran 
has not presented any such medical evidence or opinion.  

As noted above, the veteran has reported that he has 
experienced hearing loss since service.  The veteran is 
competent to provide testimony concerning factual matters of 
which he has first hand knowledge (i.e., experiencing hearing 
loss either in service or after service).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, the veteran is 
not competent to say that any loss of hearing acuity 
experienced in service was a result of acoustic trauma or was 
of a chronic nature to which current disability may be 
attributed.

Furthermore, the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
while the veteran has contended that he has experienced 
hearing loss since service, the Board finds persuasive that 
there is no notation in the September 1968 Report of Medical 
History or in the September 1968 Report of Medical 
Examination concerning hearing loss.  Likewise, there is a 
lack of any noted complaints or treatment for hearing loss 
for many years after service.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran asserts that his difficulties with hearing loss can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical etiology.  See 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, the veteran's hearing loss is not shown to have been 
diagnosed or objectively manifested during service or for 
many years thereafter.  Furthermore, the only medical opinion 
to address the matter of etiology consists of the report from 
the VA examiner, referenced above, who has opined that the 
veteran's hearing loss was not the result of military noise 
exposure.  The veteran has not presented any medical evidence 
or opinion that would rebut or contradict the opinion of the 
VA examiner.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of hearing loss until many years after 
service and the uncontradicted medical opinion from the VA 
examiner-the Board concludes that the greater weight of the 
evidence is against the claim.  Service connection for 
hearing loss is therefore not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


